DECISION
The application of the above-named defendant for a review of the sentence of 5 years for Deceptive Practice imposed on August 6, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Steve Hagerman, Deputy County Attorney from Cascade County for appearing before the Sentence Review Board on behalf of the State of Montana.
We wish to thank Pete Carroll of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.